         Case 4:19-cv-03629-YGR Document 83 Filed 10/05/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: 10/5/2020                Time: 2:05pm-3:00pm        Judge: YVONNE
                                                           GONZALEZ ROGERS
 Case No.: 19-cv-03629-YGR      Case Name: C.W. v. Epic Games, Inc.



Attorney for Plaintiff: Deepali A. Brahmbhatt
Attorney for Defendant: Matthew Adler and Jeffrey Jacobson

 Deputy Clerk: Frances Stone                        Court Reporter: Diane Skillman


                                PROCEEDINGS
INITIAL CMC- HELD via Zoom [2:21pm to 3:00pm]

Motion to Certify Question Pursuant to 28 U.S.C. § 1292(B) [Dkt. No. 73]- HELD via Zoom
[2:05pm-2:21pm]

REFERRED to Magistrate Judge for Mandatory Settlement Conference to be completed
by 2/2/2021
REFERRED to Magistrate Judge Alex Tse for all discovery.

Join Parties or Amend Pleadings: only with Court approval for good cause and by Motions
under FRCP Rule 16(b)(4)
Non-Expert Discovery Cutoff: 3/1/2021
Disclosure of Experts: All Experts, Retained and Non-Retained Must Provide Written
Reports Compliant with FRCP 26(a)(2)(B):
                        Opening: 3/21/2021
                         Rebuttal: 4/21/2021
                         Rebuttal: 5/12/2021
Expert Discovery Cutoff: 6/1/2021
Motion for Class Certification: filed by 6/13/2021 to be heard on 35 day notice



Notes: Jury Trial date to be set after hearing on Class Certification

cc: ADR
cc: MagRef Email; Mag Judge Alex Tse
